Citation Nr: 0534579	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  02-05 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for blurred vision and memory 
loss as residuals of an in-service head injury.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from April 1976 to April 
1980, with a period of one year, 10 months and 16 days of 
prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied, on the merits, 
the veteran's claim of service connection for residuals of a 
head injury causing blurred vision, headaches and memory 
loss.  The veteran perfected a timely appeal of this 
determination to the Board.

In an unappealed August 2000 rating decision, the RO 
confirmed and continued the denial service connection for the 
residuals of an in-service head injury on the basis that new 
and material evidence had not been submitted to reopen a 
claim.  

When this case was initially before the Board in January 
2003, the Board determined that the veteran's claim required 
further development, and pursuant to the authority granted to 
the Board by 38 C.F.R. § 19.9(a)(2) (2002), directed that the 
Board itself conduct that development.  In Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R.§ 19.9(a)(2).  In light of the Federal Circuit's 
decision, in November 2003, the Board remanded the matter to 
the agency of original jurisdiction.  In doing so, however, 
the Board mistakenly identified the issue on appeal as 
entitlement to service connection for residuals of a head 
injury, including blurred vision, headaches and memory loss, 
i.e., there was no reference to finality.

Subsequent to the remand, the agency of original jurisdiction 
continued to adjudicate the issue on a de novo basis based on 
the Board's apparent implicit agreement that the veteran's 
application to reopen his claim had been granted.  

In a September 2005 rating decision, the agency of original 
jurisdiction granted service connection for chronic headaches 
as a residual of the veteran's in-service head injury and 
assigned a 30 percent rating, effective February 15, 2001.  
In an October 2005 letter, the agency of original 
jurisdiction notified the veteran of the determination and of 
his appellate rights.  Since that time, the veteran has not 
initiated an appeal regarding the evaluation assigned or the 
effective date of the awards, and thus no claim regarding his 
chronic headaches is before the Board.  See Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  

The agency of original jurisdiction, however, has continued 
to deny the veteran's claim of service connection for blurred 
vision and memory loss as discrete residual conditions 
stemming from the in-service head injury.  Because the Board 
is obligated to initially determine whether the veteran has 
presented new and material evidence sufficient to reopen this 
claim, and since neither the agency of original jurisdiction 
nor the Board has formally determined that new and material 
evidence has been received, the Board must address the 
finality of the RO's August 2000 determination that confirmed 
and continued the denial of service connection for the 
blurred vision and memory loss as residuals of the veteran's 
head injury because doing so goes to the Board's jurisdiction 
to reach the underlying claim and to adjudicate it de novo.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  In light of the foregoing, the Board has 
recharacterized the issue as stated on the title page.

As a final preliminary matter, the Board notes that in light 
of the medical evidence showing that the veteran was not 
competent to handle the disbursement of VA funds, in the 
November 2003 remand, the Board directed the agency of 
original jurisdiction to write a letter to the veteran 
requesting that he submit a copy of a court order appointing 
his mother as his legal guardian, as the veteran reported in 
his VA Form 21-4138, dated December 6, 2001.  To date, there 
is neither any indication that the agency of original 
jurisdiction has done so nor adjudicated whether the veteran 
is competent for the purpose of the receipt of direct payment 
of VA disability compensation benefits.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Accordingly, this issue is referred 
to the agency of original jurisdiction for appropriate 
action, especially in light of the agency of original 
jurisdiction's September 2005 grant of VA compensation 
benefits for the veteran's chronic headaches.


FINDINGS OF FACT

1.  In an August 2000 rating action, the RO confirmed and 
continued the denial of service connection for residuals of a 
head injury; in September 2001, the RO notified the veteran 
of the decision and of his appellate rights, but he did not 
appeal the determination and it became final.

2.  Evidence added to the record since the August 2000 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

3.  The preponderance of the medical evidence shows that the 
veteran's does not have either blurred vision or memory loss 
due to service, including as a residual of an in-service head 
injury.


CONCLUSIONS OF LAW

1.  The RO's August 2000 rating decision that denied the 
veteran's application to reopen a claim of service connection 
for residuals of a head injury is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. 38 U.S.C.A. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2000).

2.  Evidence received since the August 2000 RO rating 
decision is new and material; the claims of entitlement to 
service connection for blurred vision and memory loss are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2000).

3.  Neither blurred vision nor memory loss was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
applications to reopen a claim of service connection for 
blurred vision and memory loss as a residual of an in-service 
head injury, and that the requirements of the VCAA have been 
satisfied.

The VCAA is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

In this regard, the Board notes that the veteran has been 
afforded a Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOCs) that provided notice of the 
law and regulations, as well as the reasons and bases for the 
RO's determinations.  By way of those documents, as well as 
the RO's November 2001, May 2004 and April 2005 "VCAA" 
letters and the Board's November 2003 remand, VA carefully 
advised him of the information and evidence necessary to 
substantiate his claim.  

In light of the foregoing, the veteran was effectively 
furnished notice of the type of evidence that he needed to 
send to VA, as well as the types of evidence VA would assist 
him in obtaining, ensuring the essential fairness of the 
adjudication.  See Mayfield.  Indeed, he has not asserted 
that he was prejudiced in any way by VA's development of this 
appeal.  Id.  For these reasons, the notices contained in 
VA's communications to the veteran, whether they were via 
letters, the SOC, the SSOCs, the RO rating decisions, or the 
Board's remand, when cobbled together, see Mayfield, 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
the evidence to substantiate the claim and the relative 
duties of VA and the claimant to obtain evidence); Charles v. 
Principi, 16 Vet. App. 270 (2002) (identifying the document 
that satisfies VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement pertaining to "any 
evidence" in the claimant's possession or a similar request 
to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield.

Further, the Board notes that the VCAA specifically states 
that nothing in the Act requires the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).  VA has amended its 
regulations to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

As to VA's duty to assist, the Board notes that in July 2005, 
he was afforded a VA examination specifically to determine 
whether he had any residuals of his in-service head injury.  
As such, although this was conducted prior to VA's reopening 
of his claim for these benefits, cf. Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1341-44 (Fed. Cir. 2003), the veteran was afforded an 
examination as if the matter had already been reopened.  VA 
has also associated with the claims folder the veteran's 
service medical records; voluminous records of the veteran's 
private and VA post-service outpatient and hospitalization 
records and reports.  

In light of the foregoing, the Board finds that the veteran 
has been provided with adequate notice of the evidence needed 
to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time, without another remand of the case to the RO for 
providing additional assistance to the veteran in the 
development of his claim because the essential fairness of 
the adjudication was maintained.  See Mayfield; see also 
Bernard v. Brown, supra.  In this case, the record on appeal 
demonstrates the futility of any further evidentiary 
development, and there is no reasonable possibility that 
additional assistance would aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

New and material evidence

In a May 1979 rating decision, the RO initially denied 
service connection for residuals of a head injury.  The 
veteran's subsequent applications to reopen this claim were 
denied, most recently in an unappealed August 2000 rating 
action.  In September 2000, the RO notified the veteran of 
the determination and of his appellate rights, but he did not 
appeal.  Because the veteran did not submit an NOD, the 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 38 U.S.C.A. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2000).

The evidence of record at the time of the August 2000 rating 
decision consisted of service medical records and post-
service VA and private outpatient and hospitalization records 
and reports, as well as statements by or on behalf of the 
veteran.  

The veteran filed this application to reopen a claim of 
service connection for residuals of a head injury in February 
2001.  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the veteran filed his application to reopen a claim of 
service connection in February 2001, new and material 
evidence meant evidence not previously submitted to agency 
decision makers, which bore directly and substantially upon 
the specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the Federal 
Circuit, reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a) (2005), is not liberalizing and applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d at 1353.  It does not apply to the 
veteran's application to reopen his claims of service 
connection for eye and foot disabilities because he filed it 
at the RO in February 2001.

Evidence associated with the claims folder since the August 
2000 rating decision includes voluminous VA and private 
treatment records and outpatient reports, an April 2005 VA 
examination report, as well as records from the Social 
Security Administration (SSA).  The veteran and his 
representative have also filed statements and written 
argument on behalf of the veteran.

Of particular significance is the April 2005 VA examination 
report in which a VA examiner discussed the etiology and 
onset of the veteran's blurred vision and memory loss.  This 
evidence bears directly and substantially upon the specific 
matters under consideration, is neither cumulative nor 
redundant, and by itself or in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Having determined that new and material 
evidence has been added to the record, the veteran's claim of 
service connection for blurred vision and memory loss is 
reopened.  

Service connection

Because the Board has reopened the veteran's claim, the next 
question is whether the veteran will be prejudiced by the 
Board's consideration of his claim on the merits at this 
point.  The veteran has made argument, and presented 
testimony and evidence on the merits of his claim.  In 
written statements he has referred to his claim as one for 
service connection and not as one involving the question of 
new and material evidence.  His testimony and statements have 
made little if any reference to the question of new and 
material evidence, but have focused on his contentions as to 
the merits of his claim.  Further, although the RO did not 
explicitly reopen the veteran's claim for service connection, 
it has developed and addressed this claim on the merits, and 
as noted above, so has the veteran.  As such, the Board finds 
that the veteran is not prejudiced by consideration of his 
claim on the merits.  Curry v. Brown, 7 Vet. App. 59 (1994).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The record reflects that the veteran sustained head trauma 
during service.  As such, this case turns on whether the 
veteran has blurred vision and/or memory loss that is related 
to that head trauma or that otherwise is related to or had 
its onset during service.  As such, the Board will focus on 
the evidence that relates to whether the veteran has blurred 
vision and/or memory loss due to service.  See Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Here, pursuant to the Board's November 2003 remand 
instructions, in April 2005 he was afforded a comprehensive 
formal VA examination.  At the outset of the report, the 
physician indicated that he had reviewed the veteran's 
extensive claims folder.  The report reflects that he also 
interviewed the veteran, administered diagnostic testing, and 
performed a physical examination.  Based on the results of 
these studies, the examiner concluded that the veteran had 
chronic headaches that were related to the in-service head 
trauma, and as noted in the introduction, service connection 
for this condition was established on this basis.  The 
examiner opined, however, that the veteran's memory loss was 
most likely related to alcohol and cocaine use, rather than 
to the in-service head trauma.  Further, because there were 
no complaints of blurriness "throughout the years" 
following the motor vehicle accident, the examiner concluded 
that the veteran's blurred vision was unrelated to the in-
service head trauma.

In light of the foregoing, because the April 2005 VA 
examiner's assessment constitutes the only competent medical 
evidence addressing whether the veteran has blurred vision or 
memory loss that was incurred in or aggravated by service, 
the Board finds that the preponderance of the evidence is 
against the claim.  As such, the Board must deny service 
connection for these conditions.  In reaching this 
determination, the Board does not question the sincerity of 
the veteran's conviction that he incurred the condition 
during service.  As a lay person, however, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) (2005) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Since the veteran is not professionally qualified 
to offer a diagnosis or suggest a possible medical etiology, 
and because the preponderance of the medical evidence is 
against the claim, service connection must be denied.


ORDER

As new and material evidence has been presented, the 
veteran's claim of service connection for blurred vision and 
memory loss as residuals of in-service head trauma is 
reopened; the appeal is granted to this extent only.

Service connection for blurred vision and memory loss is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


